

116 HRES 975 IH: Expressing support for a national day of mourning, a recurring moment of silence in the House of Representatives, and a national memorial for American civilians killed by COVID–19.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 975IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Haaland (for herself, Mr. Wilson of South Carolina, and Ms. Blunt Rochester) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for a national day of mourning, a recurring moment of silence in the House of Representatives, and a national memorial for American civilians killed by COVID–19.Whereas the writer and history professor Dr. Micki McElya, in her May 15, 2020, perspective piece in the Washington Post, highlighted the stark absence of national mourning for American lives lost to COVID–19, and the rightful ownership of these lives to the American fabric and community soul;Whereas the national death toll from the scourge of COVID–19 throughout the United States rapidly approaches 100,000 less than 5 months since its arrival;Whereas the United States dutifully and unquestioningly honors its military dead and those who have died by mass violence, through national mourning, prayer, and moments of silence;Whereas the United States understands the importance of collective and unified mourning of its dead in times of war, and the institution of grief must continue and be acknowledged during this domestic fight;Whereas President Donald J. Trump has declared the country at war, and that all Americans are warriors in the face of this common and invisible enemy;Whereas the United States is defined by its unified national front and has always offered ubiquitous mourning in times of national grief and loss, and this pillar of American society must not be lost on the fallen who have touched many thousands of lives across our country;Whereas the virus has disproportionately impacted specific groups of people, namely, immigrants, people of color, Native Americans, African Americans, Asian American Pacific Islanders, Hispanics, the disabled, the elderly, the chronically ill, and the poor and underpaid;Whereas when Americans have historically come together to address, mourn, and love, this unified spirit, which transcends ideological lines, has always conquered the deadliest of threats; andWhereas the COVID–19 pandemic calls for this unity, as it is the actions of a collaborative and focused government that will lift Americans from this crisis: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that—(A)when such time occurs that the COVID–19 pandemic has been declared ended by the Centers for Disease Control and Prevention, the House of Representatives recommends a national day of mourning to honor the lives lost due to COVID–19; (B)until such a time when the COVID–19 pandemic has been declared ended by the Centers for Disease Control and Prevention, each time the United States House floor opens, a moment of silence shall commence; and(C)when such time occurs that the COVID–19 pandemic has been declared ended by the Centers for Disease Control and Prevention, a national memorial to those who lost their lives due to COVID–19 should be established at a location to be determined;(2)the House of Representatives commends the courageous and patriotic health care, essential service, and all frontline workers serving the Nation in the midst of this global pandemic; and(3)the House of Representatives offers its deepest sincere condolences to the victims and their families, with a determination to never let them be forgotten.